Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on November 8, 2021, in which claims 1, and 11-12 are amended. Claims 1-20 are currently pending.

Response to Arguments
The rejections to claims 1-20 under 35 U.S.C. § 101 are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections. 
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 102/103 based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Rejections - 35 USC § 112
Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Applicant’s remarks ¶0026 is cited as support, however, Examiner asserts that ¶0026 supports preserving the locality of elements but not necessarily the values themselves.  There is no mention in the specification that the values are preserved, and it would be unclear to one of ordinary skill in the art how the values are being preserved.  For this reason, the amended limitation is seen as introducing new material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 11-13, 16, and 18-19 are rejected under 35 U.S.C. 102 as being anticipated by Yin (“An image representation based convolutional network for DNA classification”, 2018).


    PNG
    media_image1.png
    552
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    388
    media_image2.png
    Greyscale

Figure 1 of Yin
Figure 3 of claimed invention


	Regarding claim 1, Yin teaches A computer-implemented method for classification of sequence data, comprising: ([Abstract] "In this paper we develop a convolutional neural network that takes an image-representation of primary DNA sequence as its input, and predicts key determinants of chromatin structure... Our experiments show that the method outperforms several existing methods both in terms of prediction accuracy and training time")
	warping training sequence data according to a warping pattern that preserves values of the training sequence data; ([p. 2 §1] "we propose a novel kind of DNA representation by mapping DNA sequences to higher-dimensional images using space-filling curves. Space-filling curves map a 1-dimensional line to a 2-dimensional space by mapping each element of the sequence to a pixel in the 2D image. By doing so, proximal elements of the sequence will stay in close proximity to one another, while the distance between distal elements is reduced." Mapping interpreted as synonymous with warping. [p. 9 §5] "we showed that representing DNA-sequences with 2D images using Hilbert curves further improves precision and recall as well as training time as compared to a 1D-sequence representation." 2D image representation using Hilbert curves interpreted as warped training data. [p. 7 §3] “We test the performance of our approach using ten publicly available datasets...A randomly chosen 90% of the dataset is used for training the network, 5% is used for validation and early stopping, and the remaining (5%) is used for evaluation.” Training set interpreted as synonymous with training sequence data. [p. 4 §2.1] "Our next step is to transform the list of one-hot vectors into an image. For this purpose, we aim to assign each one-hot vector to a pixel." Assigning each one-hot vector to a pixel interpreted as synonymous with preserving values of the training sequence data.)
	training a neural network using the warped training sequence data; ([p. 9 §5] "we showed that representing DNA-sequences with 2D images using Hilbert curves further improves precision and recall as well as training time as compared to a 1D-sequence representation." 2D image representation using Hilbert curves interpreted as warped training data.)
	warping input sequence data according to the warping pattern; and ([p. 9 §5] "In this paper we developed a CNN that outperforms the state-of-the-art for prediction of epigenetic states from primary DNA sequence. Indeed, our methods show improved prediction accuracy...we showed that representing DNA-sequences with 2D images using Hilbert curves further improves precision and recall as well as training time as compared to a 1D-sequence representation." [p. 7 §3] “We test the performance of our approach using ten publicly available datasets...A randomly chosen 90% of the dataset is used for training the network, 5% is used for validation and early stopping, and the remaining (5%) is used for evaluation.” Validation and evaluation sets interpreted as synonymous with input sequence data.)
	classifying the warped input sequence data using the trained neural network. ([p. 3 §1.2] "First, we predict chromatin state using a CNN that, in terms of architecture, resembles conventional CNNs for image classification" [p. 17 §D] "Accuracy is one of the most intuitive performance measurements in deep learning and machine learning. We therefore optimized the hyperparameters such as the network architecture and learning rate based on maximum accuracy." Accuracy is interpreted as classification accuracy.). 

	Regarding claim 2, Yin teaches The computer-implemented method of claim 1, wherein the warping pattern maps sequence data to a multi-dimensional array. ([p. 2 §1] "we propose a novel kind of DNA representation by mapping DNA sequences to higher-dimensional images using space-filling curves. Space-filling curves map a 1-dimensional line to a 2-dimensional space by mapping each element of the sequence to a pixel in the 2D image. By doing so, proximal elements of the sequence will stay in close proximity to one another, while the distance between distal elements is reduced." [p. 9 §5] "we showed that representing DNA-sequences with 2D images using Hilbert curves further improves precision and recall as well as training time as compared to a 1D-sequence representation." 2D image interpreted as synonymous with multi-dimensional array.). 

	Regarding claim 5, Yin teaches The computer-implemented method of claim 2, wherein the warping pattern warps the sequence data to a two-dimensional matrix according to a Hilbert curve. ([p. 2 §1] "we propose a novel kind of DNA representation by mapping DNA sequences to higher-dimensional images using space-filling curves. Space-filling curves map a 1-dimensional line to a 2-dimensional space by mapping each element of the sequence to a pixel in the 2D image. By doing so, proximal elements of the sequence will stay in close proximity to one another, while the distance between distal elements is reduced." [p. 9 §5] "we showed that representing DNA-sequences with 2D images using Hilbert curves further improves precision and recall as well as training time as compared to a 1D-sequence representation."). 

	Regarding claim 7, Yin teaches The computer-implemented method of claim 1, wherein the warping pattern maintains adjacency between data elements from sequence data. ([p. 2 §1] "we propose a novel kind of DNA representation by mapping DNA sequences to higher-dimensional images using space-filling curves. Space-filling curves map a 1-dimensional line to a 2-dimensional space by mapping each element of the sequence to a pixel in the 2D image. By doing so, proximal elements of the sequence will stay in close proximity to one another, while the distance between distal elements is reduced." With respect to the instant specification and the analogous usage of mapping using Hilbert curves, maintaining proximity interpreted as synonymous with maintaining adjacency.). 

	Regarding claim 8, Yin teaches The computer-implemented method of claim 1, wherein the neural network is a convolutional neural network that takes two-dimensional data matrices as an input. ([p. 3 §1.2] "Our experiments demonstrate the benefits of our approach: the developed CNN decisively outperforms all existing approaches for predicting the chromatin state in terms of prediction performance measures as well as runtime, an improvement which is further enhanced by the convolution of DNA sequence to a 2D image."). 

Claim 11 is directed towards a non-transitory computer readable storage medium comprising a computer readable program that when executed performs the methods of claim 1.  Therefore, the rejection applied to claim 1 also applies to claim 11.  Yin also addresses the non-transitory computer readable storage medium comprising a computer readable program ([p. 8 §4] “The LSTM model was implemented in Keras [Chollet et al., 2015], all other models were implemented in Tensorflow [Abadi et al., 2015].”).

Regarding claims 12-13, 16, and 18-19, claims 12-13, 16, and 18-19 are substantially similar to claims 1-2, 5, and 7-8, respectively.  Therefore, the rejections applies to claims 1-2, 5, and 7-8 also apply to claims 12-13, 16, and 18-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3, 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yin and in view of Sezer (“Algorithmic financial trading with deep convolutional neural networks: Time series to image conversion approach”, 2018).

	Regarding claim 3, Yin teaches The computer-implemented method of claim 2.
	However, Yin does not explicitly teach the warping pattern warps the sequence data to a two-dimensional matrix in a column-by-column or row-by-row manner.  

Sezer, in the same field of endeavor, teaches The computer-implemented method of claim 2, wherein the warping pattern warps the sequence data to a two-dimensional matrix in a column-by-column or row-by-row manner. ([p. 525 §1] "15 different technical indicator instances with various parameter settings each with a 15 day span are adapted to represent the values in each column. Likewise, x axis consists of the time series of 15 days worth of data for each particular technical indicator at each row. Also the rows are ordered in such a way that similar indicators are clustered together to accomplish the locality requirements along the y-axis" Sezer explicitly teaches that the data is mapped (or warped) simultaneously in a row by row and column by column manner.). 

	Yin and Sezer are both directed towards mapping one dimensional time series data to a two dimensional convolutional layer for classification. Therefore, Yin and Sezer are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yin with the teachings of Sezer by mapping the time series data to two-dimensions in a column-by-column and/or row-by-row basis.  Sezer teaches that the data is mapped this way to ensure consistency with the data.   Sezer teaches ([p. 527 §2.2] “models that integrate technical analysis data with deep neural networks is not very common in literature. Moreover, using CNN with 2-D matrix representation of the technical analysis data for algorithmic trading is novel. With the proposed study, technical analysisdata and deep CNN are combined”).  Therefore, we can see that the primary advantage to Sezer is that it provides a novel directed application for the generic network in Yin which is trained on a wide variety of time series datasets. The disclosure of Sezer is seen as offering additional insight into the method of mapping one-dimensional time series data to two-dimensions for use in a convolutional neural network by providing details of the models applied usage.

Regarding claim 6, Yin teaches The computer-implemented method of claim 2.
	However, Yin does not explicitly teach the warping pattern warps the sequence data to a three-dimensional matrix by sampling sub-sequences of the sequence data and mapping each sub-sequence to a two-dimensional matrix.  

Sezer, in the same field of endeavor, teaches the warping pattern warps the sequence data to a three-dimensional matrix by sampling sub-sequences of the sequence data and mapping each sub-sequence to a two-dimensional matrix. ([p. 527 §3] "CNN generally consists of two types of layers: the convolutional layer and the subsampling layer. It structurally has successive convolutional and sampling layers. In convolution layer, convolution operation is applied, results are passed to the next layer. In subsampling layer, number of parameters and the spatial size of the representation are reduced." See also Fig. 1 on p. 528 and Fig. 5 on p. 530 as well as Eqn. 2 on p. 520 which shows the 2D input being mapped to a 3D convolutional layer (where the kernel is the third dimension).). 

	Yin and Sezer are both directed towards mapping one dimensional time series data to a two dimensional convolutional layer for classification. Therefore, Yin and Sezer are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yin with the teachings of Sezer by mapping the time series data to two-dimensions in a column-by-column and/or row-by-row basis.  Sezer teaches that the data is mapped this way to ensure consistency with the data.   Sezer teaches ([p. 527 §2.2] “models that integrate technical analysis data with deep neural networks is not very common in literature. Moreover, using CNN with 2-D matrix representation of the technical analysis data for algorithmic trading is novel. With the proposed study, technical analysisdata and deep CNN are combined”).  Therefore, we can see that the primary advantage to Sezer is that it provides a novel directed application for the generic network in Yin which is trained on a wide variety of time series datasets. The disclosure of Sezer is seen as offering additional insight into the method of mapping one-dimensional time series data to two-dimensions for use in a convolutional neural network by providing details of the models applied usage.

Claims 14 and 17 are substantially similar to claims 3 and 6.  Therefore, the rejections applied to claims 3 and 6 also apply to claims 14 and 17.

	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin and in view of Dutta (“A Neural Network Based Image Watermarking Technique Using Spiral Encoding of DCT Coefficients”, 2013). 


    PNG
    media_image3.png
    465
    956
    media_image3.png
    Greyscale


	Regarding claim 4, Yin teaches The computer-implemented method of claim 2.
	However, Yin does not explicitly teach the warping pattern warps the sequence data to a two-dimensional matrix in a spiral manner

Dutta, in the same field of endeavor, teaches the warping pattern warps the sequence data to a two-dimensional matrix in a spiral manner. ([p. 13 Sec. 2.2] "This is one of the most commonly used scanning methods. But in our work while training the neural network, Zigzag scan failed to provide satisfactory result whereas Spiral scan (discussed in section 2.2) went really well...Fig. 2. Sequential ordering of the DCT coefficients" FIG. 2 shows spiral scan being done on a two dimensional matrix.). 

	Yin and Dutta are both directed towards mapping between one dimensional data and two dimensional data for use in a convolutional neural network.  Therefore, Yin and Dutta are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the mapping method in Yin with Dutta. The substitution would have been obvious because a person of ordinary skill in the art would be able to determine from Yin that mapping a one dimensional array of data to a two dimensional array would allow for a deeper neural network, which would allow for better classification.  Dutta further teaches mapping between two dimensional data to one dimensional data using well-known scanning/traversal techniques in order to determine embedding positions.  Since spiral scan outputs a 1D array, and said 1D array is explicitly used in Dutta to embed the watermark in the 2D image, it must be the case that the embedding step of the algorithm as shown in Fig. 3 performs the inverse scanning technique from 1D to 2D.  Dutta further teaches as a motivation for substitution ([p. 13 Sec. 2.1] “Zigzag scan…is one of the most commonly used scanning methods. But in our work while training the neural network, Zigzag scan failed to provide satisfactory result whereas Spiral scan (discussed in section 2.2) went really well.”).  It would be obvious to one of ordinary skill in the art that any mapping technique performed to procedurally convert from one dimensions to two dimensions could be performed in reverse to achieve the opposite effect.  

	Regarding claim 15, claim 15 is substantially similar to claim 4.  Therefore, the rejection applied to claim 4 also applies to claim 15.

	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin and in view of Okamoto (US 20190066657 A1). 

	Regarding claim 9, Yin teaches The computer-implemented method of claim 1.
	However, Yin does not explicitly teach the sequence data comprises data selected from a group consisting of text data and time series data.  

Okamoto, in the same field of endeavor, teaches The computer-implemented method of claim 1, wherein the sequence data comprises data selected from a group consisting of text data and time series data. ([¶0437] "The audio data learning apparatus DL of the above embodiment may set the auxiliary input h to data for a context label, and learning processing for a TTS (Text to Speech) system may be performed by inputting audio data (audio signal) corresponding to the context label into the audio data learning apparatus DL and then performing learning processing."). 

Yin and Okamoto are both directed towards using one dimensional time series data in a convolutional neural network for classification.  Therefore, Yin and Okamoto are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yin and Okamoto by inputting time series data that had text labels. Audio signals are a well-known form of time series data and are included in the datasets used by Yin.  Okamoto teaches as a motivation for combination ([¶0008] “it is an object of the present invention to provide an audio data learning method, an audio data inference method, and a program that perform processing at high speed and obtain high-quality audio data in audio data processing using the raw audio generative model.”).  

Claim 20 is directed towards a system for performing the method of claim 9.  Therefore, the rejection applied to claim 9 also applies to claim 20.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yin and in view of Jin (“Efficient Range Query Using Multiple Hilbert Curves”, 2011). 

	Regarding claim 10, Yin teaches The computer-implemented method of claim 1, further comprising: warping the training sequence data and the input sequence data according to at least one additional warping pattern ([p. 8 §4] "The good performance of HCNN observed above may either be attributable to the conversion from DNA sequence to image, or to the use of the Hilbert curve. In order to address this question, we adapted our approach by replacing the Hilbert curve with other space-filling curves and compared their prediction accuracy" other space-filling curve interpreted as synonymous with at least one additional warping pattern.).
	However, Yin does not explicitly teach combining the training sequence data that is warped according to the warping pattern with the training sequence data that is warped according to the at least one additional warping pattern to form a single training input for the neural network; and 
	combining the input sequence data that is warped according to the warping pattern with the training sequence data that is warped according to the at least one additional warping pattern to form a single classification input to the trained neural network.  

Jin, in the same field of endeavor, teaches combining the training sequence data that is warped according to the warping pattern with the training sequence data that is warped according to the at least one additional warping pattern to form a single training input for the neural network; and ([p. 385 Sec. 4.1] "To obtain exact measurements of the average number of clusters, all possible positions for different range query sizes are examined over the whole grid space. Multiple B+-trees are constructed based on Hilbert codes of data points computed from Hilbert curves with variant orientation and shift. We compared the performance achieved by multiple Hilbert curves to that of the original approach, which uses only one Hilbert curve, as well as the performance of different combinations of rotation and shift." Combining warped data has been interpreted as synonymous with combining multiple mappings such as is taught in Jin.)
	combining the input sequence data that is warped according to the warping pattern with the training sequence data that is warped according to the at least one additional warping pattern to form a single classification input to the trained neural network. ([p. 385 Sec. 4.1] "To obtain exact measurements of the average number of clusters, all possible positions for different range query sizes are examined over the whole grid space. Multiple B+-trees are constructed based on Hilbert codes of data points computed from Hilbert curves with variant orientation and shift. We compared the performance achieved by multiple Hilbert curves to that of the original approach, which uses only one Hilbert curve, as well as the performance of different combinations of rotation and shift." Combining warped data has been interpreted as synonymous with combining multiple mappings such as is taught in Jin.). 

	Yin and Jin are both directed towards encoding series data in multiple dimensions.  Therefore, Yin and Jin are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the encoding in Kim with that in Jin. Jin teaches as a motivation for combination ([p. 388 Sec. 5] “Facts are observed that the same query on Hilbert curve with different orientations and shift obtains different numbers of clusters. Theoretical analysis is also provided to prove that multiple copies of Hilbert curves with different orientations can reduce the number of clusters of a range query. The experiments on two real data sets demonstrate that the proposed method reduces I/O costs of range queries. The results show that the combinations of rotation and shift in general provide the better performance than applying any one of them independently.”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126